       Case 3:19-cv-00204-BN Document 47 Filed 03/10/21            Page 1 of 3 PageID 173



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

THE BANK OF NEW YORK MELLON                       §
F/K/A THE BANK OF NEW YORK AS                     §
TRUSTEE FOR CWABS, INC. ASSET-                    §
BACKED CERTIFICATES, SERIES                       §
2003-1,                                           §
                                                  §
                   Plaintiff,                     §
                                                  §
V.                                                §              No. 3:19-cv-204-BN
                                                  §
CHARLES DAVID BOLTON AND                          §
KAREN R. BOLTON,                                  §
                                                  §
                  Defendants.                     §

          MEMORANDUM OPINION AND ORDER ON BANKRUPTCY STAY

            Plaintiff has filed a Suggestion of Bankruptcy [Dkt. No. 46], reporting that, on

     or about February 18, 2021, Defendants Charles David Bolton and Karen E. Bolton

     filed a Chapter 7 Bankruptcy under Case No. 21-30300, United States Bankruptcy

     Court, Northern District of Texas, Houston Division, claiming an interest in the same

     property that is the subject of this suit.

            11 U.S.C. § 362(a)(1) provides for an automatic stay of any judicial “proceeding

     against the debtor.” “Section 362(a)(3) provides that the filing of a petition ‘operates

     as a[n] [automatic stay] applicable to all entities, of ... any act to obtain possession of

     property of the estate or of property from the estate’” or “to obtain or exercise control

     over the property of the debtor.” Matter of S.I. Acquisition, Inc., 817 F.2d 1142, 1148

     (5th Cir. 1987) (quoting 11 U.S.C. § 362(a)(3)). In short, the automatic stay generally




                                                  -1-
  Case 3:19-cv-00204-BN Document 47 Filed 03/10/21             Page 2 of 3 PageID 174



forestalls any action against debtors in bankruptcy. See Reliant Energy Servs., Inc. v.

Enron Can. Corp., 349 F.3d 816, 825 (5th Cir. 2003).

       Under the particular circumstances of this case, the Court determines that, in

the interest of justice and to appropriately control the Court’s docket, this case should

be stayed until the automatic stay as to Defendants Charles David Bolton and Karen

E. Bolton is lifted, either by conclusion of the bankruptcy or an order from the

bankruptcy court granting relief from the automatic stay. After the stay is lifted, the

Court will enter a new scheduling order.

       Accordingly, the Court ORDERS that, because Plaintiff’s claims against

Defendants Charles David Bolton and Karen E. Bolton are subject to 11 U.S.C.

§ 362(a)’s automatic stay protections and, in an exercise of the Court’s sound

discretion, the case should be stayed, subject to this stay being lifted upon the motion

of any party once the 11 U.S.C. § 362 automatic stay is lifted – either by conclusion

of the bankruptcy or on order from the bankruptcy court granting relief from the

automatic stay – and all pending, unexpired deadlines are terminated.

       Rather than abate the case, the Court will administratively close this case so

that it does not continue to age. Any case over three years old is considered an “old”

case by the Administrative Office and is put on a national report. The age of a case

continues to accrue if it is merely stayed or abated; but, if it is administratively closed,

the time is tolled with the case’s age. Accordingly, the Court administratively closes

this case and instructs the United States District Clerk to submit a JS-6 form to the

Administrative Office, thereby removing this case from the statistical records. Any




                                            -2-
  Case 3:19-cv-00204-BN Document 47 Filed 03/10/21                                         Page 3 of 3 PageID 175



party may move to reopen the case and lift the stay as appropriate based on further

developments. The right to seek the lifting of the stay and reopening of the case will

continue until the earlier of 30 days after Defendants Charles David Bolton and

Karen E. Bolton’s bankruptcy proceedings are concluded or 30 days after entry of an

order from the bankruptcy court granting relief from the automatic stay.

      Every 120 days after the date of entry of this order, the parties must file a

joint status report concerning the bankruptcy proceedings involving Defendants

Charles David Bolton and Karen E. Bolton, as those proceedings relate to this action.

      SO ORDERED.

      DATED: March 10, 2021




                                       ______________________________________________________________________________________________________________________


                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                            -3-
